PER CURIAM:
This claim was submitted to the Courtfor decisionupon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On July 29, 2001, claimant, Christi Chapman, was traveling west on 1-64 near the Teays Valley exit, Putnam County, when her vehicle struck a hole causing damage.
2. Respondent was responsible for the maintenance of 1-64 in Putnam County and respondent failed to maintain properly this area of 1-64 on the date of this incident.
3. As a result of this incident, claimants’ vehicle sustained damage in the amount of $444.00.
4. Respondent agrees that the amount of damages as put forth by the claimants is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of 1-64 in Putnam County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimants’ vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimants may make a recovery for their loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $444.00.
Award of $444.00.